Case: 20-1843   Document: 21 Page:
          Case 1:20-cv-10366-JGD    1  Date
                                 Document 37 Filed:
                                              Filed 03/22/2021  Entry
                                                    03/22/21 Page 1 of ID:
                                                                        1 6410004




               United States Court of Appeals
                              For the First Circuit

 No. 20-1843

                                     FRIEDRICH LU,

                                   Plaintiff - Appellant,

                                             v.

  JOSEPH STANTON; LENA WONG; JULIE GOLDMAN; PAUL TUTTLE; ANN THOMAS;
    PATRICIA RYLE; NANCY MARTINS; WALTER F. TIMILITY; MARK V. GREEN; C.
   JEFFREY KINDER; FOR THE RECORD, INC.; MASSACHUSETTS COURT SYSTEM,

                                  Defendants - Appellees.


                                       MANDATE

                                 Entered: March 22, 2021

        In accordance with the judgment of March 1, 2021, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                          By the Court:

                                          Maria R. Hamilton, Clerk


 cc:
 Andrew J. Haile
 Friedrich Lu
 Gareth W. Notis
